Appeal by claimant from a decision of the Workmen’s Compensation Board rescinding an award made by a referee and disallowing the claim. Claimant was employed as a seamstress. During the lunch hour on each Thursday she and other employees of the hospital were permitted to use the laundry facilities of the hospital to do personal laundry. On the occasion in question she burned her right arm. The board found that her injury did not arise out of and in the course of her employment. There was evidence that the article she was ironing was not her personal laundry. Decision affirmed, without costs. All concur.